ORDER
PER CURIAM.
Louis Clark (Defendant) appeals from the trial court’s judgment and sentence entered after a jury verdict finding him guilty of murder in the first degree in violation of Section 565.020 RSMo 1994 and murder in the second degree in violation of Section 565.021 RSMo 1994. The trial court sentenced Defendant to concurrent terms of life without parole and twenty years, respectively.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of plain error to be without merit. No error of law appears. An extended opinion would have no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).1
*502The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. The State’s Motion to Strike the Appendix to Defendant’s reply brief is granted. Defendant's Motion for Leave to File Supplemental Transcript is denied. Defendant's pro se request for appointment of different counsel is denied.